Name: 87/415/EEC: Council Decision of 15 June 1987 concerning the conclusion of a Convention between the European Community, the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation on a common transit procedure
 Type: Decision
 Subject Matter: European organisations;  tariff policy;  international affairs
 Date Published: 1987-08-13

 13.8.1987 EN Official Journal of the European Communities L 226/1 COUNCIL DECISION of 15 June 1987 concerning the conclusion of a Convention between the European Community, the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation on a common transit procedure (87/415/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the conclusion of a Convention with Austria, Finland, Iceland, Norway, Sweden and Switzerland with a view to introducing a common transit procedure in trade between the Community ans those countries, as well as between those countries themselves, must enable the carriage of goods in the context of such trade to be simplified; whereas it is therefore appropriate to approve such a Convention; Whereas this Convention falls within the framework of follow-up action to the Joint Declaration made in Luxembourg on 9 April 1984 by the Ministers of the Member States of the Community, the European Free Trade Association (EFTA) and the Commission expressing their political will to extend cooperation between the Community and those countries with the aim of creating a dynamic European economic space of benefit to their countries, HAS DECIDED AS FOLLOWS: Article 1 The Convention between the European Economic Community, the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation on a common transit procedure is hereby approved on behalf of the Community. The text of the Convention is attached to this Decision. Article 2 The Community shall be represented in the joint committee provided for in Article 14 of the Convention by the Commission, assisted by the representatives of the Member States. Article 3 The President of the Council is hereby authorized to deposit the instrument of acceptance provided for in Article 22 of the Convention. Done at Luxembourg, 15 June 1987. For the Council The President P. DE KEERSMAEKER